Case 6:19-cv-00825-PGB-DCI Document 41 Filed 05/27/20 Page 1 of 2 PageID 145




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

UNITED STATES OF AMERICA
and STATE OF FLORIDA,
ex rel. AYMAN DAOUK, M.D.,
                                                              Case No. 6:19-CV-825-ORL-40DCI
       Plaintiff-Relator,

v.

ORLANDO HEALTH;
PHYSICIAN ASSOCIATES, LLC;
ORLANDO HEALTH PHYSICIAN
GROUP, INC.; and ORLANDO
HEALTH IMAGING CENTERS,

      Defendants.
_____________________________________/

     PLAINTIFF-RELATOR’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT
                             PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Relator, by and through his counsel, hereby

gives notice that all claims in the above-captioned action are voluntarily dismissed as to all

named defendants, without prejudice as to Relator AYMAN DAOUK, M.D., without prejudice

as to the United States; and without prejudice as to the State of Florida.

       Relator has informed the United States and the State of Florida concerning this dismissal

and has been informed that the State does not object to the dismissal. United States does not

object to the dismissal, provided that the dismissal is without prejudice to the United States.

Relator further understands that the United States will file a separate notice regarding the

dismissal. All parties will bear their own costs. The Clerk of Court may close this action.


       DATED this 27th day of May, 2020.
Case 6:19-cv-00825-PGB-DCI Document 41 Filed 05/27/20 Page 2 of 2 PageID 146




                                               Respectfully submitted,

                                               s/Jill S. Schwartz
                                               Jill S. Schwartz, Esquire
                                               Florida Bar No. 523021
                                               David H. Spalter, Esquire
                                               Florida Bar No. 0966347
                                               John M. Hunt, Esquire
                                               Florida Bar No. 91168
                                               Jill S. Schwartz & Associates, P.A.
                                               655 West Morse Boulevard, Suite 212
                                               Winter Park, Florida 32789-3745
                                               Telephone: (407) 647-8911
                                               Facsimile: (407) 628-4994
                                               jschwartz@schwartzlawfirm.net
                                               dspalter@schwartzlawfirm.net
                                               jhunt@schwartzlawfirm.net

                                               Attorneys for Plaintiffs-Relators


                                  CERTIFICATE OF SERVICE

          I hereby certify that on May27, 2020, I electronically filed the foregoing with the Clerk

of Court by using CM/ECF system which will send a notice of electronic filing to all counsel of

record.

                                               /s/Jill S. Schwartz
                                               Jill S. Schwartz, Esquire
